Allowable Subject Matter

Claims 1-2, 4-6, 8-11, 13-15 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1:  The prior art of record fails to disclose or suggest a control circuit, includes: a second transistor electrically coupled to the current sensing circuit, a gate terminal of the second transistor is electrically coupled to a reference voltage: and a capacitor electrically coupled between the current sensing circuit and the input terminal of the digital up/down counter.

Claim 11:   The prior art of record fails to disclose or suggest a method for method for controlling dead-time of a direct current to direct current (DC-DC) converter, the method comprising the steps of:  a second transistor electrically coupled to the current sensing circuit, a gate terminal of the second transistor is electrically coupled to a reference voltage determining, via a digital up/down counter, a delay count based on the control current; and providing the delay count to a delay cell ,and charging, based on the control current, a capacitor electrically coupled between the current sensing circuit and an input terminal of the digital up/down counter.
Claim 20:  The prior art of record fails to disclose or suggest a control circuit, includes:  the high side circuit and the low side circuit each circuit comprising: a logic gate, one or more inverters, and a transistor; wherein: the transistor is configured to be operational based on a comparison between the output voltage and a gate voltage of the transistor; the current sensing circuit is configured to either modify or maintain a count of the digital up/down counter; and the digital up/down counter modifies or maintains a delay .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY E LEE III/             Examiner, Art Unit 2838        


/JEFFREY A GBLENDE/             Primary Examiner, Art Unit 2838